IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-84,231-11 & WR-84,231-12


                     EX PARTE ANTHONY DAVID TEAGUE, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
             CAUSE NOS. W366-82919-2013-HC10 & W366-82919-2013-HC11
              IN THE 219TH DISTRICT COURT FROM COLLIN COUNTY


       Per curiam.


                                            ORDER

       Applicant was convicted of stalking and sentenced to twenty years’ imprisonment. The Sixth

Court of Appeals affirmed his conviction.          Teague v. State, No. 06-14-00053-CR (Tex.

App.—Texarkana May 13, 2015). Applicant filed these applications for writs of habeas corpus in

the county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       We have previously dismissed six subsequent applications in this cause. See TEX . CODE

CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to raise grounds

that were previously rejected on the merits or that should have been raised in previous applications.
                                                                                                  2

We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte Jones, 97
S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should Applicant file

future habeas applications in this cause, we will not consider the merits of his applications unless

he shows that the factual or legal basis of his grounds was unavailable in a previously filed

application. These applications are dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: March 11, 2020
Do not publish